 

—— FILED ENTERED
LOGGED RECEIVED
EGW/eg

AO 442 (Rey. 11/11) Arrest Warrant DE "7 919

AT GBee

UNITED STATES DISTRICT COURT, “Spiga

for the

 
   

 

District of Maryland

United States of America

 

v. )

) Case No. Els- 19- B4Ho
)
)

ARTHUR MORGAN

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) ARTHUR MORGAN ;
who is accused of an offense or violation based on the following document filed with the court:

 

1 Indictment [1 Superseding Indictment 1 Information ( Superseding Information Complaint

[1 Probation Viclation Petition C1 Supervised Release Violation Petition (Violation Notice Order of the Court

This offense is briefly described as follows:

 

18 U.S.C. § 1343 Wire Fraud
J
A f
\") / 1G i; —— vi
\¢ \ |} SS
Date: | y ft /—
c* Issuing officer's signature
City and state: Greenbelt, MD ___ Gina L. Simms, Magistrate Judge, US District Court

 

 

Printed name and title

 

Return

 

 

This warrant was received on (dae) _/4 f 6 / fq _.and the person was arrested on (date) feat // 7 / 19

at (city and state) Lertorw ; VA
7

a) ; a
Date: /9//7 ot eae Gam _
{ “ Arresting officer 's signature

Kyle Hos ban, SA

Printed name and title 7

 

 

 

 
